DETAILED ACTION 
Claims 1-14, submitted on June 28, 2021, are allowed.  
Elections/Restrictions 
The requirement for a species election made in the action mailed on November 17, 2020 is hereby withdrawn.  
Withdrawn Rejections 
The rejection of claim 15 under 35 U.S.C. 112(b) as being indefinite is withdrawn because this claim has been cancelled.  
The rejection of claims 1-5 and 9-14 under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Sasson (WO 2013/072915) as evidenced by Divoux is withdrawn because the independent claim has been amended to recited particular diseases and disorders that are not specifically disclosed by the cited references.  
The rejection of claims 1-5 and 9-15 for double patenting over U.S. Patent No. 10,632,102 is withdrawn because the instant application is a divisional application within the scope of 35 U.S.C. 121.  

Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628